Exhibit 10.35

 

$50,000,000

 

DURECT CORPORATION

 

6.25% CONVERTIBLE NOTES DUE 2008

 

PURCHASE AGREEMENT

 

June 12, 2003



--------------------------------------------------------------------------------

June 12, 2003

 

Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York 10036

 

Dear Sirs and Mesdames:

 

DURECT Corporation, a Delaware corporation (the “Company”), proposes to issue
and sell to Morgan Stanley & Co. Incorporated (the “Initial Purchaser”)
$50,000,000 principal amount of its 6.25% Convertible Notes due 2008 (the “Firm
Securities”) to be issued pursuant to the provisions of an Indenture dated as of
June 18, 2003 (the “Indenture”) between the Company and The Bank of New York, as
Trustee (the “Trustee”). The Company also proposes to issue and sell to the
Initial Purchaser not more than an additional $10,000,000 principal amount of
its 6.25% Convertible Notes due 2008 (the “Additional Securities”) if and to the
extent that the Initial Purchaser shall have determined to exercise the right to
purchase such 6.25% Convertible Notes due 2008 granted to the Initial Purchaser
in Section 2 hereof. The Firm Securities and the Additional Securities are
hereinafter collectively referred to as the “Securities”. The Securities will be
convertible into shares of common stock, par value $0.0001 per share, of the
Company together with the rights evidenced by such common stock to the extent
provided in the Preferred Shares Rights Agreement dated as of July 6, 2001
between the Company and EquiServe Trust Company, N.A. (unless such rights shall
have been redeemed or terminated previously) (the “Underlying Securities”).

 

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.

 

The Initial Purchaser and its direct and indirect transferees will be entitled
to the benefits of a Registration Rights Agreement dated the Closing Date (as
defined herein) between the Company and the Initial Purchaser (the “Registration
Rights Agreement”).

 

In connection with the sale of the Securities, the Company has prepared an
offering memorandum (the “Memorandum”) including or incorporating by reference a
description of the terms of the Securities and the Underlying Securities, the
terms of the offering and a description of the Company. As used herein, the term
“Memorandum” shall include the documents incorporated by reference therein. The
terms “supplement”, “amendment” and “amend” as used herein with respect to the
Memorandum shall include all documents deemed to be incorporated by reference in
the Memorandum that are filed subsequent to the date of the Memorandum with the
Securities and Exchange Commission (the “Commission”) pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).



--------------------------------------------------------------------------------

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, you that:

 

(a) (i) The Memorandum does not contain and, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading and (ii) the Memorandum does not contain and,
as amended or supplemented, if applicable, will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this paragraph do not apply to statements or omissions in the Memorandum
based upon information relating to the Initial Purchaser furnished to the
Company in writing by the Initial Purchaser expressly for use therein.

 

(b) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Memorandum complied or will comply when so
filed in all material respects with the Exchange Act and the applicable rules
and regulations of the Commission thereunder and (ii) the Memorandum, in the
form used by the Initial Purchaser to confirm sales and on the Closing Date (as
defined in Section 4), will not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
except that the representations and warranties set forth in this paragraph do
not apply to statements or omissions in the Memorandum based upon information
relating to the Initial Purchaser furnished to the Company in writing by the
Initial Purchaser expressly for use therein.

 

(c) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

 

(d) Each subsidiary of the Company has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as described in the Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole; all of the issued shares of capital stock of
each subsidiary of the Company have been duly and validly authorized and

 

2



--------------------------------------------------------------------------------

issued, are fully paid and non-assessable and are owned directly by the Company,
free and clear of all liens, encumbrances, equities or claims.

 

(e) This Agreement has been duly authorized, executed and delivered by the
Company.

 

(f) The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in the Memorandum.

 

(g) The shares of common stock of the Company outstanding prior to the issuance
of the Securities have been duly authorized and are validly issued, fully paid
and non-assessable.

 

(h) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchaser in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and equitable principles of
general applicability, and will be entitled to the benefits of the Indenture and
the Registration Rights Agreement pursuant to which such Securities are to be
issued.

 

(i) The Underlying Securities issuable upon conversion of the Securities have
been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities, will be validly
issued, fully paid and non-assessable, and the issuance of the Underlying
Securities will not be subject to any preemptive or similar rights.

 

(j) Each of the Indenture and the Registration Rights Agreement has been duly
authorized, executed and delivered by, and (assuming the due authorization,
execution and delivery thereof by the other parties thereto) is a valid and
binding agreement of, the Company, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and equitable principles of general applicability
and except as rights to indemnification and contribution under the Registration
Rights Agreement may be limited under applicable law.

 

(k) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the Indenture, the
Registration Rights Agreement and the Securities will not contravene any
provision of applicable law or the certificate of incorporation or by-laws of
the Company or any agreement or other instrument binding upon the Company or any
of its subsidiaries that is material to the Company and its subsidiaries, taken
as a whole, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any subsidiary, and no consent,
approval, authorization or order of, or qualification with, any

 

3



--------------------------------------------------------------------------------

governmental body or agency is required for the performance by the Company of
its obligations under this Agreement, the Indenture, the Registration Rights
Agreement or the Securities, except such as may be required by the securities or
Blue Sky laws of the various states in connection with the offer and sale of the
Securities and by Federal and state securities laws with respect to the
Company’s obligations under the Registration Rights Agreement.

 

(l) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Memorandum provided
to prospective purchasers of the Securities.

 

(m) Neither the Company nor any of its subsidiaries is in violation of its
respective charter or by-laws or in default in the performance of any
obligation, agreement, covenant or condition contained in any indenture, loan
agreement, mortgage, lease or other agreement or instrument that is material to
the Company and its subsidiaries, taken as a whole, to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
subsidiaries or their respective property is bound, except for such defaults
that would not, singly or in the aggregate, have a material adverse effect on
the Company and its subsidiaries, taken as a whole.

 

(n) There are no legal or governmental proceedings pending or, to the knowledge
of the Company, threatened to which the Company or any of its subsidiaries is a
party or to which any of the properties of the Company or any of its
subsidiaries is subject other than proceedings accurately described in all
material respects in the Memorandum and proceedings that would not have a
material adverse effect on the Company and its subsidiaries, taken as a whole,
or on the power or ability of the Company to perform its obligations under this
Agreement, the Indenture, the Registration Rights Agreement or the Securities or
to consummate the transactions contemplated by the Memorandum.

 

(o) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a material adverse effect on the Company and
its subsidiaries, taken as a whole.

 

4



--------------------------------------------------------------------------------

(p) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a material adverse effect on the Company and its subsidiaries,
taken as a whole.

 

(q) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Memorandum will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

 

(r) Since September 28, 2000, neither the Company nor any affiliate (as defined
in Rule 501(b) of Regulation D under the Securities Act, an “Affiliate”) of the
Company has directly, or through any agent, (i) sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which is or will be integrated with the sale of
the Securities in a manner that would require the registration under the
Securities Act of the Securities or (ii) offered, solicited offers to buy or
sold the Securities by any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

 

(s) Subject to the accuracy of the Initial Purchaser’s representations,
warranties and covenants contained herein, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchaser in
the manner contemplated by this Agreement to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.

 

(t) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

 

(u) The Company has established and maintained disclosure controls and
procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) that are
adequate and effective and designed to ensure that material information relating
to the Company, including its consolidated subsidiaries, is made known to its
chief executive officer and chief financial officer by others within those
entities.

 

(v) The Company maintains a system of accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets is compared with existing

 

5



--------------------------------------------------------------------------------

assets at reasonable intervals and appropriate action is taken with respect to
any differences.

 

(w) Except as described in the Memorandum, the Company and its subsidiaries own,
possess or can acquire on reasonable terms all material patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them, and neither the
Company nor any of its subsidiaries has received any notice of infringement or
of conflict with asserted rights of others with respect to any of the foregoing
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

 

(x) The Company and its subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
the Company and its subsidiaries, taken as a whole, except as described in the
Memorandum.

 

(y) The Company and its subsidiaries do not own any real property and have good
and marketable title to all personal property owned by them which is material to
the business of the Company and its subsidiaries, in each case free and clear of
all liens, encumbrances and defects except such as are described in the
Memorandum or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries; and any real property and buildings held under
lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries, in each case except as described
in the Memorandum.

 

(z) The Company and its subsidiaries are insured by the insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged; neither
the Company nor any of its subsidiaries has been refused any insurance coverage
sought or applied for; and neither the Company nor any of its subsidiaries has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a material adverse effect on the Company and its subsidiaries,
taken as a whole, except as described in the Memorandum.

 

6



--------------------------------------------------------------------------------

(aa) No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Memorandum, or, to the knowledge
of the Company, is imminent; and the Company is not aware of any existing,
threatened or imminent labor disturbance by the employees of any of its
principal suppliers, manufacturers or contractors that could have a material
adverse effect on the Company and its subsidiaries, taken as a whole.

 

(bb) The consolidated financial statements included or incorporated by reference
in the Memorandum, together with related schedules and notes, present fairly the
consolidated financial position, results of operations and changes in financial
position of the Company and its subsidiaries on the basis stated therein at the
respective dates or for the respective periods to which they apply; such
statements and related schedules and notes have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved, except as disclosed therein; and the other financial and
statistical information and data set forth in the Memorandum are, in all
material respects, accurately presented and prepared on a basis consistent with
such financial statements and the books and records of the Company.

 

(cc) The descriptions of the results of studies, tests and preclinical and
clinical trials conducted by or on behalf of the Company contained in the
Memorandum are accurate and complete in all material respects and, except as
described in the Memorandum, the Company has not received any notices or
correspondence from the U.S. Food and Drug Administration or any state, local or
foreign governmental body exercising comparable authority requiring the
termination, suspension or material modification of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company which
termination, suspension or material modification would have a material adverse
effect on the Company and its subsidiaries, taken as a whole.

 

(dd) Subsequent to the date as of which information is given in the Memorandum
(i) the Company has not reached any understanding, whether or not in writing,
regarding potential terms with respect to any transaction that would constitute
a business combination under Regulation S-X 11-01(a), where the business to be
acquired would constitute a significant subsidiary as defined in Rule 1-02(w) at
the 10% level; (ii) the Company has not purchased any of its outstanding capital
stock, nor declared, paid or otherwise made any dividend or distribution of any
kind on its capital stock other than ordinary and customary dividends or
repurchases of unvested shares of capital stock from directors, employees,
consultants or other service providers in connection with the termination of
such person’s relationship with the Company; and (iii) there has not been any
material change in the capital stock, short-term debt or long-term debt of the
Company and its subsidiaries, except in each case as described in the
Memorandum.

 

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
Initial Purchaser, and the Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees to purchase from the Company

 

7



--------------------------------------------------------------------------------

$50,000,000 principal amount of Firm Securities at a purchase price of 95.00% of
the principal amount thereof (the “Purchase Price”) plus accrued interest, if
any, to the Closing Date.

 

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchaser the Additional Securities, and the Initial Purchaser shall
have the right to purchase up to $10,000,000 principal amount of Additional
Securities at the Purchase Price plus accrued interest, if any, to the date of
payment and delivery. The Initial Purchaser may exercise this right in whole or
from time to time in part by giving written notice not later than 30 days after
the date of this Agreement. Any exercise notice shall specify the principal
amount of Additional Securities to be purchased by the Initial Purchaser and the
date on which such Additional Securities are to be purchased. Each purchase date
must be at least one business day after the written notice is given and may not
be earlier than the closing date for the Firm Securities nor later than ten
business days after the date of such notice.

 

The Company hereby agrees that, without the prior written consent of Morgan
Stanley & Co. Incorporated, it will not, during the period ending 90 days after
the date of the Memorandum, (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any shares of common stock of the Company or any
securities convertible into or exercisable or exchangeable for common stock of
the Company or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the common stock of the Company, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of common stock or such
other securities, in cash or otherwise. The foregoing sentence shall not apply
to (A) the sale of the Securities under this Agreement, (B) the issuance by the
Company of any shares of common stock upon the exercise of an option or warrant
or the conversion of the Securities or of a security outstanding on the date
hereof, (C) the grant by the Company of options to directors, employees,
consultants or other service providers of the Company and its subsidiaries in
the ordinary course of business, (D) any shares of Common Stock or other rights
to acquire shares of capital stock of the Company issued pursuant to equipment
financing, lease financing or working capital financing activities entered into
in the ordinary course of business or (E) any shares of Common Stock or other
rights to acquire capital stock of the Company issued in connection with the
acquisition of complementary businesses or technologies by merger or acquisition
or in connection with partnering, license or similar transactions, so long as
each person or entity acquiring shares of Common Stock or any securities
convertible into or exchangeable into shares of Common Stock agrees to be bound
by the terms of this paragraph.

 

3. Terms of Offering. You have advised the Company that the Initial Purchaser
will make an offering of the Securities purchased by the Initial Purchaser
hereunder on the terms to be set forth in the Memorandum, as soon as practicable
after this Agreement is entered into as in your judgment is advisable.

 

8



--------------------------------------------------------------------------------

4. Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the account of the Initial Purchaser at
10:00 a.m., New York City time, on June 18, 2003, or at such other time on the
same or such other date, not later than June 24, 2003, as shall be designated in
writing by you. The time and date of such payment are hereinafter referred to as
the “Closing Date.”

 

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the account of the Initial Purchaser at 10:00 a.m.,
New York City time, on the date specified in the corresponding notice described
in Section 2 or at such other time on the same or on such other date, in any
event not later than July 12, 2003, as shall be designated in writing by you.
The time and date of such payment is hereinafter referred to as the “Option
Closing Date”.

 

The Securities shall be in definitive form or global form, as specified by you,
and registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date or the
applicable Option Closing Date, as the case may be. The Securities shall be
delivered to you on the Closing Date or an Option Closing Date, as the case may
be, for the account of the Initial Purchaser, with any transfer taxes payable in
connection with the transfer of the Securities to the Initial Purchaser duly
paid, against payment of the Purchase Price therefor plus accrued interest, if
any, to the date of payment and delivery.

 

5. Conditions to the Initial Purchaser’s Obligation. The obligation of the
Initial Purchaser to purchase and pay for the Firm Securities on the Closing
Date are subject to the following conditions:

 

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

 

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the Company’s securities or in the
rating outlook for the Company by any “nationally recognized statistical rating
organization,” as such term is defined for purposes of Rule 436(g)(2) under the
Securities Act; and

 

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Memorandum provided to prospective purchasers
of the Securities that, in your judgment, is material and adverse and that makes
it, in your judgment, impracticable to market the Securities on the terms and in
the manner contemplated in the Memorandum.

 

9



--------------------------------------------------------------------------------

(b) The Initial Purchaser shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 5(a)(i) and to the effect that the representations
and warranties of the Company contained in this Agreement are true and correct
as of the Closing Date and that the Company has complied in all material
respects with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date.

 

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

 

(c) The Initial Purchaser shall have received on the Closing Date an opinion of
Venture Law Group, A Professional Corporation, outside counsel for the Company
dated the Closing Date, to the effect set forth in Exhibit A-1. Such opinion
shall be rendered to the Initial Purchaser at the request of the Company and
shall so state therein.

 

(d) The Initial Purchaser shall have received on the Closing Date an opinion of
Davis Polk & Wardwell, counsel for the Initial Purchaser, dated the Closing
Date, to the effect set forth in Exhibit B.

 

(e) The Initial Purchaser shall have received on the Closing Date a letter,
dated the Closing Date, in form and substance satisfactory to the Initial
Purchaser, from Ernst & Young LLP, independent public accountants, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Memorandum; provided that the letter shall use a “cut-off date” not earlier than
the date hereof.

 

(f) The “lock-up” agreements, each substantially in the form of Exhibit C
hereto, between you and the executive officers and directors of the Company
relating to sales and certain other dispositions of shares of common stock or
certain other securities, delivered to you on or before the date hereof, shall
be in full force and effect on the Closing Date.

 

The obligation of the Initial Purchaser to purchase Additional Securities
hereunder is subject to the delivery to you on the applicable Option Closing
Date of such documents as you may reasonably request with respect to the good
standing of the Company, the due authorization, execution and authentication of
the Additional Securities to be sold on such Option Closing Date and other
matters related to the execution and authentication of such Additional
Securities.

 

6. Covenants of the Company. In further consideration of the agreements of the
Initial Purchaser contained in this Agreement, the Company covenants with the
Initial Purchaser as follows:

 

10



--------------------------------------------------------------------------------

(a) To furnish to you in New York City, without charge, prior to 10:00 a.m. New
York City time on the business day next succeeding the date of this Agreement
and during the period mentioned in Section 6(c), as many copies of the
Memorandum, any documents incorporated by reference therein and any supplements
and amendments thereto as you may reasonably request.

 

(b) Before amending or supplementing the Memorandum, to furnish to you a copy of
each such proposed amendment or supplement and not to use any such proposed
amendment or supplement to which you reasonably object.

 

(c) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchaser, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Memorandum in order to make the statements therein, in the light
of the circumstances when the Memorandum is delivered to a purchaser, not
misleading, or if, in the opinion of counsel for the Initial Purchaser, it is
necessary to amend or supplement the Memorandum to comply with applicable law,
forthwith to prepare and furnish, at its own expense, to the Initial Purchaser,
either amendments or supplements to the Memorandum so that the statements in the
Memorandum as so amended or supplemented will not, in the light of the
circumstances when the Memorandum is delivered to a purchaser, be misleading or
so that the Memorandum, as amended or supplemented, will comply with applicable
law.

 

(d) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request; provided, however, that the Company will not be required to qualify to
do business in any jurisdiction in which it is not then so qualified, to file
any general consent to service of process or to take any other action that would
subject it to general service of process or to taxation in any such jurisdiction
where it is not then so subject.

 

(e) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses, if any, incident to the performance of its obligations under this
Agreement, including: (i) the fees, disbursements and expenses of the Company’s
counsel and the Company’s accountants in connection with the issuance and sale
of the Securities and all other fees or expenses in connection with the
preparation of the Memorandum and all amendments and supplements thereto,
including all printing costs associated therewith, and the delivering of copies
thereof to the Initial Purchaser, in the quantities herein above specified, (ii)
all costs and expenses related to the transfer and delivery of the Securities to
the Initial Purchaser, including any transfer or other taxes payable thereon,
(iii) the cost of printing or producing any Blue Sky memorandum in connection
with the offer and sale of the Securities under state securities laws and all
expenses in connection with the qualification of the Securities for offer and
sale under state securities laws as provided in Section 6(d) hereof, including
filing fees and the reasonable fees and disbursements of counsel for the Initial
Purchaser in connection with such qualification and in connection with the Blue

 

11



--------------------------------------------------------------------------------

Sky memorandum, (iv) any fees charged by rating agencies for the rating of the
Securities, if any, (v) the fees and expenses, if any, incurred in connection
with the admission of the Securities for trading in PORTAL or any appropriate
market system, (vi) the costs and charges of the Trustee and any transfer agent,
registrar or depositary, (vii) the cost of the preparation, issuance and
delivery of the Securities, (viii) the document production charges and expenses
associated with printing this Agreement and (ix) all other cost and expenses
incident to the performance of the obligations of the Company hereunder for
which provision is not otherwise made in this Section. It is understood,
however, that except as provided in this Section, Section 8, and the last
paragraph of Section 10, the Initial Purchaser will pay all of its costs and
expenses, including fees and disbursements of its counsel, transfer taxes
payable on resale of any of the Securities by it and any advertising expenses
connected with any offers it may make.

 

(f) Neither the Company nor any Affiliate will sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) which could be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.

 

(g) Not to solicit any offer to buy, or offer or sell, the Securities or the
Underlying Securities by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act.

 

(h) While any of the Securities or the Underlying Securities remain “restricted
securities” within the meaning of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in Rule
144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

 

(i) If requested by you, to use its reasonable best efforts to permit the
Securities to be designated PORTAL securities in accordance with the rules and
regulations adopted by the National Association of Securities Dealers, Inc.
relating to trading in the PORTAL Market.

 

(j) During the period of two years after the Closing Date or any Option Closing
Date, if later, the Company will not, and will not permit any of its affiliates
(as defined in Rule 144 under the Securities Act) to resell any of the
Securities or the Underlying Securities which constitute “restricted securities”
under Rule 144 that have been reacquired by any of them; provided, however, that
this covenant shall not apply to any of the Securities or the Underlying
Securities that have previously been sold pursuant to an effective Registration
Statement or under Rule 144.

 

(k) Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

 

12



--------------------------------------------------------------------------------

7. Offering of Securities; Restrictions on Transfer. (a) The Initial Purchaser
represents and warrants that it is a qualified institutional buyer as defined in
Rule 144A under the Securities Act (a “QIB”). The Initial Purchaser, agrees with
the Company that (i) it will not solicit offers for, or offer or sell, such
Securities by any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act and (ii) it will solicit offers for such Securities only from, and will
offer such Securities only to, persons that it reasonably believes to be QIBs
that in purchasing such Securities are deemed to have represented and agreed as
provided in the Memorandum under the caption “Transfer Restrictions”.

 

8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless the Initial Purchaser, each person, if any, who controls the Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of the Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Memorandum (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto), or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to the Initial Purchaser furnished to the Company in
writing by the Initial Purchaser expressly for use therein; provided that the
foregoing indemnity shall not inure to the benefit of the Initial Purchaser from
whom the person asserting any such loss, claims, damages or liabilities
purchased Securities or Underlying Securities, or any person controlling the
Initial Purchaser, if a copy of the Memorandum (as then amended or supplemented
if the Company shall have furnished any amendments or supplements thereto) was
not sent or given by or on behalf of the Initial Purchaser to such person, if
required by law to have been so delivered, at or prior to the written
confirmation of the sale of the Securities or Underlying Securities to such
person, and if the Memorandum (as so amended or supplemented) would have cured
the defect giving rise to such losses, claims, damages or liabilities, unless
such failure is the result of noncompliance by the Company with Section 6(a)
hereof.

 

(b) The Initial Purchaser agrees to indemnify and hold harmless the Company, its
directors, its officers and each person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the foregoing indemnity from the Company to
the Initial Purchaser, but only with reference to information relating to such
Initial Purchaser furnished to the Company in writing by the Initial Purchaser
expressly for use in the Memorandum or any amendments or supplements thereto.

 

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section

 

13



--------------------------------------------------------------------------------

8(a) or 8(b), such person (the “indemnified party”) shall promptly notify the
person against whom such indemnity may be sought (the “indemnifying party”) in
writing and the indemnifying party, upon request of the indemnified party, shall
retain counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others the indemnifying party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i) the indemnifying party
and the indemnified party shall have mutually agreed to the retention of such
counsel or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that the indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel at its standard non-premium
rates) for all such indemnified parties and that all such fees and expenses
shall be reimbursed as they are incurred. Such firm shall be designated in
writing by Morgan Stanley & Co. Incorporated, in the case of parties indemnified
pursuant to Section 8(a), and by the Company, in the case of parties indemnified
pursuant to Section 8(b). The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment that is
indemnifiable pursuant to Section 8(a) or 8(b), as the case may be. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.

 

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchaser on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company on the one hand and of the Initial Purchaser on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchaser on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the

 

14



--------------------------------------------------------------------------------

Company and the total discounts and commissions received by the Initial
Purchaser bear to the aggregate offering price of the Securities. The relative
fault of the Company on the one hand and of the Initial Purchaser on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or by the Initial Purchaser and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

 

(e) The Company and the Initial Purchaser agree that it would not be just or
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in Section 8(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, the Initial
Purchaser shall not be required to contribute any amount in excess of the amount
by which the total price at which the Securities resold by it in the initial
placement of such Securities were offered to investors exceeds the amount of any
damages that the Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The remedies provided
for in this Section 8 are not exclusive and shall not limit any rights or
remedies which may otherwise be available to any indemnified party at law or in
equity.

 

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company and the
Initial Purchaser contained in this Agreement shall remain operative and in full
force and effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of the Initial Purchaser, any person
controlling the Initial Purchaser or any affiliate of the Initial Purchaser or
by or on behalf of the Company, its officers or directors or any person
controlling the Company and (iii) acceptance of and payment for any of the
Securities.

 

9. Termination. The Initial Purchaser may terminate this Agreement by notice
given to the Company, if after the execution and delivery of this Agreement and
prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on, or by, as the case may be, any of the New York Stock
Exchange, the American Stock Exchange, the Nasdaq National Market, the Chicago
Board of Options Exchange, the Chicago Mercantile Exchange or the Chicago Board
of Trade, (ii) trading of any securities of the Company shall have been
suspended on any exchange or in any over-the-counter market, (iii) a material
disruption in securities settlement, payment or clearance services in the United
States shall have occurred, (iv) any moratorium on commercial banking activities
shall have been declared by Federal or New York State authorities or (v) there
shall have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in your judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it,

 

15



--------------------------------------------------------------------------------

in your judgment, impracticable or inadvisable to proceed with the offer, sale
or delivery of the Securities on the terms and in the manner contemplated in the
Memorandum.

 

10. Effectiveness. This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto.

 

If this Agreement shall be terminated by the Initial Purchaser because of any
failure or refusal on the part of the Company to comply with the terms or to
fulfill any of the conditions of this Agreement, or if for any reason the
Company shall be unable to perform its obligations under this Agreement, the
Company will reimburse the Initial Purchaser for all out-of-pocket expenses
(including the fees and disbursements of their counsel) reasonably incurred by
the Initial Purchaser in connection with this Agreement or the offering
contemplated hereunder.

 

11. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

12. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

13. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

 

16



--------------------------------------------------------------------------------

Very truly yours,

DURECT CORPORATION

By:

 

/s/ Thomas A. Schreck

--------------------------------------------------------------------------------

   

Name:  Thomas A. Schreck

   

Title:    Chief Financial Officer

 

17



--------------------------------------------------------------------------------

Accepted as of the date hereof

 

Morgan Stanley & Co. Incorporated

 

By:

 

/s/ Bryan W. Andrzejewski

--------------------------------------------------------------------------------

   

Name:  Bryan W. Andrzejewski

   

Title:    Executive Director

 

18



--------------------------------------------------------------------------------

EXHIBIT A-1

 

OPINION OF VENTURE LAW GROUP, A PROFESSIONAL CORPORATION

 

The opinion of Venture Law Group, A Professional Corporation, to be delivered
pursuant to Section 5(c) of the Purchase Agreement shall be to the effect that:

 

A. The Company is validly existing as a corporation in good standing under the
laws of the State of Delaware.

 

B. The Company has the corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Memorandum and to
enter into and perform its obligations under each of the Purchase Agreement, the
Registration Rights Agreement, the Indenture and the Securities.

 

C. The shares of common stock of the Company issuable upon conversion of the
Securities have been duly authorized and, when issued in accordance with the
terms of the Indenture, will be validly issued, fully paid and nonassessable.

 

D. The Purchase Agreement has been duly authorized, executed and delivered by,
and is a valid and binding agreement of, the Company, enforceable against the
Company in accordance with its terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification may be limited by
applicable law or public policy.

 

E. The Registration Rights Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification may be limited by
applicable law or public policy.

 

F. The Indenture has been duly authorized, executed and delivered by, and is a
valid and binding agreement of, the Company, enforceable against the Company in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

G. The Securities are in the form contemplated by the Indenture, have been duly
authorized by the Company for issuance and sale pursuant to the Purchase
Agreement and the Indenture and, when executed by the Company and authenticated
by the Trustee in the manner provided in the Indenture, and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,



--------------------------------------------------------------------------------

insolvency, reorganization, moratorium or other similar laws relating to or
affecting enforcement of the rights and remedies of creditors or by general
equitable principles.

 

H. The statements in the Memorandum under the captions “Description of the
Notes” and “U.S. Federal Income Tax Considerations” (insofar as such statements
constitute matters of law), summaries of legal matters, the charter or by-law
provisions of the Company, documents or legal proceedings, or legal conclusions,
have been reviewed by us and fairly present and summarize, in all material
respects, the matters referred to therein.

 

I. No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency
is required for the Company’s execution, delivery and performance of the
Purchase Agreement, the Registration Rights Agreement or the Indenture, or the
issuance and delivery of the Securities, or consummation of the transactions
contemplated thereby, except such as have been obtained or may be made by the
Company after the Closing Date under the Securities Act, except such as may be
required under applicable state securities or blue sky laws, and except such as
may be required by federal and state securities laws with respect to the
Company’s obligations under the Registration Rights Agreement.

 

J. The execution and delivery of the Purchase Agreement, the Registration Rights
Agreement, the Securities and the Indenture by the Company and the performance
by the Company of its obligations thereunder, and consummation of the
transactions contemplated thereby: (i) will not result in any violation of the
provisions of the charter or by-laws of the Company; (ii) will not conflict with
or constitute a breach of any material contract (a) filed as an exhibit to the
Company’s most recent Annual Report on Form 10-K for the year ended December 31,
2002, (b) filed as an exhibit to the Company’s most recent Quarterly Report on
form 10-Q for the three months ended March 31, 2003, or (c) entered into after
March 31, 2003, except for such conflicts or breaches as would not, individually
or in the aggregate, have a material adverse effect on the Company and its
subsidiaries, taken as a whole; and (iii) will not result in any violation of
any law, administrative regulation or administrative or court decree known to us
applicable to the Company or any of its subsidiaries.

 

K. The Company is not, and after receipt of payment for the Securities will not
be, an “investment company” within the meaning of the Investment Company Act.

 

L. To our knowledge, there is no pending or threatened action, suit or
proceeding before any court or governmental agency, authority or body involving
the Company except for actions, suits or proceedings which are either disclosed
in the Memorandum or, if not so disclosed, would not, individually or in the
aggregate with all such other actions, suits and proceedings, have, if adversely
determined, a material adverse effect on the Company and its subsidiaries, taken
as a whole.

 

M. Assuming the accuracy of the representations, warranties and covenants of the
Company and the Initial Purchaser contained in the Purchase Agreement, no
registration of the Securities under the Securities Act, and no qualification of
an indenture under the Trust

 

2



--------------------------------------------------------------------------------

Indenture Act with respect thereto, is required in connection with the purchase
of the Securities by the Initial Purchaser or the initial resale of the
Securities by the Initial Purchaser to QIBs in the manner contemplated by the
Purchase Agreement and the Memorandum other than any registration or
qualification that may be required in connection with the Registration Rights
Agreement.

 

N. Nothing has come to our attention which would lead us to believe that the
Memorandum, as of its date or at the Closing Date, contained or contains an
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (it being understood
that we express no statement of belief as to the financial statements and
schedules or other financial and statistical data derived therefrom, included or
incorporated by reference in the Memorandum).

 

With respect to the matters referred to in paragraph N above, counsel may state
that his or her beliefs are based upon his or her participation in the
preparation of the Memorandum (and any amendments or supplements thereto) and
review and discussion of the contents thereof and review of the documents
incorporated by reference therein, but are without independent check or
verification except as specified.

 

O. Nothing has come to our attention which would lead us to believe that each
document incorporated by reference in the Memorandum did not comply as to form
when filed with the Commission in all material respects with the Exchange Act
and the rules and regulations of the Commission thereunder (it being understood
that we express no statement of belief as to the financial statements and
schedules or other financial and statistical data derived therefrom, included or
incorporated by reference therein).

 

With respect to the matters referred to in paragraph O above, counsel may state
that his or her beliefs are based upon his or her participation in the
preparation of the Memorandum (and any amendments or supplements thereto) and
review and discussion of the contents thereof and review of the documents
incorporated by reference therein, but are without independent check or
verification except as specified.

 

P. The Company is duly qualified to transact business and is in good standing in
California.

 

Q. The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in the Memorandum.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

 

OPINION OF DAVIS POLK & WARDWELL

 

The opinion of Davis Polk & Wardwell to be delivered pursuant to Section 5(d) of
the Purchase Agreement shall be to the effect that:

 

A. The Purchase Agreement has been duly authorized, executed and delivered by
the Company.

 

B. The Securities have been duly authorized by the Company and, when executed
and authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Initial Purchaser in accordance with the terms
of the Purchase Agreement, will be valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and equitable
principles of general applicability, and will be entitled to the benefits of the
Indenture and the Registration Rights Agreement pursuant to which such
Securities are to be issued.

 

C. The Underlying Securities issuable upon conversion of the Securities have
been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities, will be validly
issued, fully paid and non-assessable, and the issuance of the Underlying
Securities will not be subject to any preemptive or similar rights.

 

D. Each of the Indenture and the Registration Rights Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability, and except as rights to
indemnification and contribution under the Registration Rights Agreement may be
limited under applicable law.

 

E. The statements relating to legal matters or documents included in the
Memorandum under the captions “Description of Notes”, “Plan of Distribution” and
“Transfer Restrictions”, fairly summarize in all material respects such matters
or documents.

 

F. Nothing has come to the attention of such counsel to cause such counsel to
believe that (except for the financial statements and financial schedules and
other financial and statistical data, as to which such counsel need not express
any belief) the Memorandum when issued contained, or as of the date such opinion
is delivered contains, any untrue statement of a material fact or omitted or
omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

With respect to the matters referred to in the paragraph above, Davis Polk &
Wardwell may state that their beliefs are based upon their participation in the
preparation of the Memorandum (and any amendments or supplements thereto) and
review and discussion of the



--------------------------------------------------------------------------------

contents thereof (including the review of, but not participation in the
preparation of, the incorporated documents), but are without independent check
or verification except as specified.

 

G. Based upon the representations, warranties and agreements of the Company in
Sections 1(r), 1(t), 6(f) and 6(g) of the Purchase Agreement and of the Initial
Purchaser in Section 7 of the Purchase Agreement, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchaser under the Purchase Agreement or in connection with the initial resale
of such Securities by the Initial Purchaser in accordance with Section 7 of the
Purchase Agreement to register the Securities under the Securities Act of 1933
or to qualify the Indenture under the Trust Indenture Act of 1939, it being
understood that no opinion is expressed as to any subsequent resale of any
Security or Underlying Security.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF LOCK-UP LETTER

 

June 12, 2003

 

Morgan Stanley & Co. Incorporated

1585 Broadway

New York, NY 10036

 

Dear Sirs and Mesdames:

 

The undersigned understands that Morgan Stanley & Co. Incorporated (“Morgan
Stanley”) proposes to enter into a Purchase Agreement (the “Purchase Agreement”)
with DURECT Corporation, a Delaware corporation (the “Company”), providing for
the offering (the “Offering”) by Morgan Stanley of securities (the “Securities”)
convertible into shares of common stock, $0.0001 par value of the Company (the
“Common Stock”).

 

To induce Morgan Stanley to continue its efforts in connection with the
Offering, the undersigned hereby agrees that, without the prior written consent
of Morgan Stanley, it will not, during the period commencing on the date hereof
and ending 90 days after the date of the final offering memorandum relating to
the Offering (the “Final Memorandum”), (1) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock
or (2) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise. The foregoing sentence shall not apply to (a) the sale of any
Securities to Morgan Stanley pursuant to the Purchase Agreement or (b)
transactions relating to shares of Common Stock or other securities acquired in
open market transactions after the completion of the Offering. The undersigned
agrees to suspend, or terminate, any plan pursuant to Rule 10b5-1 under the
Securities Exchange Act of 1934, as amended, under which sales or other
transfers of Common Stock could occur during the period described above. In
addition, the undersigned agrees that, without the prior written consent of
Morgan Stanley, it will not, during the period commencing on the date hereof and
ending 90 days after the date of the Final Memorandum, make any demand for or
exercise any right with respect to, the registration of any shares of Common
Stock



--------------------------------------------------------------------------------

or any security convertible into or exercisable or exchangeable for Common
Stock. The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s shares of Common Stock except in compliance with
the foregoing restrictions.

 

The undersigned understands that the Company and Morgan Stanley are relying upon
this Lock-Up Agreement in proceeding toward consummation of the Offering. The
undersigned further understands that this Lock-Up Agreement is irrevocable and
shall be binding upon the undersigned’s heirs, legal representatives, successors
and assigns.

 

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and Morgan Stanley.

 

This Lock-Up Agreement will terminate automatically in the event the Offering is
not consummated prior to June 25, 2003.

 

Very truly yours,

--------------------------------------------------------------------------------

(Name)

--------------------------------------------------------------------------------

(Address)

 

2